The Legislature of 1935 enacted Chapter 17405, providing for the creation of Municipal Tax Adjustment Boards in cities, towns, and villages, and authorizing them to settle, redeem, or compromise any municipal tax sale certificates or delinquent city taxes held, owned, or controlled by the city or any attorney or agent thereof for the year 1933 or prior years.
In June, 1935, the city council of Marianna, pursuant to the aforesaid Act, resolved itself into a Municipal Tax Adjustment Board and proceeded to hear applications from property owners for the adjustment of their delinquent taxes. A settlement whereby certain property owners agreed to pay the full amount of the principal of all delinquent taxes due by them and the city agreed to remit all interest, costs, and penalties was agreed on.
Before this settlement was consummated appellees, as *Page 150 
complainants below, filed their bill of complaint against the city council seeking to restrain its execution. A temporary restraining order was granted, motion to dismiss was overruled, answers were filed, testimony was taken, and on final hearing Chapter 17405 was held to be invalid and the temporary restraining order was made permanent. From that final decree the instant appeal was prosecuted.
It is first contended that Chapter 17405 is ineffectual and void because it abrogates the rule of equality and uniformity in taxation as required in Sections One and Five of Article Nine of the Constitution of Florida, and the rule of equal protection as provided in Section One, Article Fourteen of the Federal Constitution.
Section Four of Chapter 17405 defines the powers of Municipal Tax Adjustment Boards and the applicable part of it to this case is as follows:
"The said Board is authorized in its sound discretion to compromise and adjust the amount required to be paid for the redemption, settlement, and liquidation of any municipal tax sale certificate, or of any delinquent city taxes held, owned, or controlled by the city or any attorney or agent thereof for the year 1933 or prior years upon any property within the said city, including the omitted subsequent taxes upon such property upon principles of fairness to the city and to the owners of such property."
Section Seven of said Act, terminating the tenure of Municipal Tax Adjustment Boards, is as follows:
"The said Board's power to adjust, settle, and compromise delinquent taxes and special assessments shall terminate and expire twelve months from the date of holding of its first meeting and no applications shall be considered thereafter, provided that applicants upon whose applications orders have been entered during the last thirty days of the *Page 151 
Board's existence shall be entitled to thirty days from the time of notice of said order within which to comply with same as hereinbefore provided."
We construe this Act to apply only to tax certificates maturing in 1933 or prior years, the date of maturity being on or before that on which the two-year period of redemption expires. All boards organized under the Act become functus officio one year after organization except as to those applications for redemption filed during the last thirty days. As to these, thirty days additional in which to be disposed of them are allowed. In fine, the Act provides for the creation of Municipal Tax Adjustment Boards and allows them one year plus thirty days to compromise and adjust all tax certificates held by the city for 1933 and prior years.
The rule is settled in this State that during the period of redemption allowed by law, equality and uniformity of taxation forbid that any tax certificate held for redemption be sold or disposed of for less than its full face value including penalties, but when that period has expired and experience has demonstrated that matured certificates will not bring their full value with or without penalties they may be sold or compromised for less than this amount. Ranger Realty Co. v. Miller, 102 Fla. 378,  136 So. 546; Hoadley v. City of Tarpon Springs, 99 Fla. 130,125 So. 912; Ridgeway v. Peacock, 100 Fla. 1297, 131 So. 140; State, ex rel. Dowling, v. Butts, 111 Fla. 630, 149 So. 746.
Equality and uniformity of taxation as referred to in Sections One and Five of Article Nine of the Constitution have reference to the manner of assessment and equalization. They bear no relation to the manner of realizing on certificates that have become the assets of the municipality by forfeiture and lapse of the redemption period. The Act *Page 152 
has no reference to and gives no advantage to taxpayers who pay their taxes over those who don't. It concerns only certificates forfeited to the municipality by expiration of the redemption period and as to these it places all former owners in the same category.
It is a matter of common knowledge that for years prior to 1933 most of the land in the State had been laden with a fictitious value on the basis of which assessments for municipal, State, and county taxes had been imposed. In many instances where the property was favorably located or produced an income the taxes so imposed were paid, but in thousands upon thousands of other instances the taxes have never been paid, and as a result the lands have been certificated to the State or the municipality for non-payment of taxes. The purpose of the Act in question is to restore these lands to the tax books by giving the former owners preference in redeeming them. It is supplemental to other Acts now on the books for compromising, adjusting, and settling matured tax certificates. It is not a statute allowing a discount or remission to the former owner or delinquent taxpayer at a figure less than others would be permitted to redeem it. It is a statute permitting the municipality to compromise with the former owner an asset which it still has the option to foreclose or dispose of in any way the statute provides.
All things done under the Act are authorized to be done within the discretion of the Municipal Tax Adjustment Board and must be done on principles of fairness to the city and the property owner. Dealing with a particular class of certificates for a particular time, there is no theory on which it could be said to encourage voluntary tax delinquencies.
With the wisdom and policy of legislative Acts courts *Page 153 
are not concerned. However, this Court has approved the power of the Legislature to enact laws making reasonable and appropriate concessions to encourage redemption of forfeited lands from tax sales, thereby acquiring some value for certificates representing uncollected or long delinquent taxes and restoring the lands to tax roll for current and future assessments. State, ex rel.
Dowling, v. Butts, 111 Fla. 630, 149 So. 746, supra; Ridgway v. Peacock, 100 Fla. 1297, 131 So. 140, supra.
We are, in other words, confronted with an Act of the Legislature designed to liquidate certain frozen assets of the city which have become of doubtful value by reason of the expiration of the period of redemption. Not being extended on the tax roll, they no longer bear any part of the burden of government and the period of redemption having expired the Legislature is warranted in assuming that they are not worth the taxes and certainly have become a nonproductive asset. The Legislature cannot violate organic rights in the disposition of such assets, but it may provide for their disposition in the interest of all concerned by making reasonable concessions to induce the former owners or others to restore them to the tax roll. It is also desirable that the fictitious values they were thought to have be washed out and that they again become a live asset.
Municipal Tax Adjustment Boards are vested with power and discretion to adopt a general plan or scheme for compromising and settling tax certificates in lieu of foreclosure or settlement by other means provided, but the means here provided do not exclude or abrogate other means. The determination of the Board to proceed under this Act should be on terms of fairness to the city and the property owners which means that it should be based on a consideration of what is best in view of the whole situation rather than isolated *Page 154 
instances. The cost and time to foreclose, results accomplished, and many other factors enter into this determination.
Certainly if delinquent owners generally would come in and redeem on a reasonable basis this would be much better than foreclosure or resort to other means to liquidate even if there were cases in which more could be realized by foreclosure than by compromise. The judgment and discretion of the Board will determine this rather than a test to see what amounts could be collected. Such Boards are presumed to do their duty and when their discretion has been exercised it will not be disturbed unless there is a showing of fraud or arbitrary conduct.
Our attention has been called to State, ex rel. Matteson, v. Luecke, et al. (Minn.) 260 N.W. 206, but the rule as here announced is not in conflict with that case. Here the Act is concerned with frozen assets of municipalities of doubtful value, while in the last cited case the Act held unconstitutional provided that under circumstances stated delinquent taxes could be satisfied in full by payment of a fraction of the amount originally assessed. The purpose of the Act in either case was entirely different.
There is no showing here of fraud or abuse of discretion on the part of the Board and we find no merit to the assault for invalidity.
ELLIS, P.J., and BUFORD, J., concur.